DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 10/08/2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	3. The amendments filed 10/08/2021 have been entered wherein claims 2 and 9 were cancelled, claims 15-18 were added, and claims 1, 5, 8 and 12 were amended. Accordingly, claims 1, 3-8 and 10-18 are examined herein. 
Drawings
4. The drawings are objected to under 37 CFR 1.83(a) because they fail to show “For example, depending on how the reversing lever 125 is rotated, the hooks 135 will engage either  as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5. The disclosure is objected to because of the following informalities: 
The specification recites “For example, depending on how the reversing lever 125 is rotated, the hooks 135 will engage either the first 120 or second 122 pawl and cause the engaged pawl 120, 122 to then engage the drive gear 115” (page 5 . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPUB 20080006125) in view of Tiede (US Patent 5613585).
Regarding claim 1, Chen teaches a tool (fig. 1) comprising: 
a handle (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The handle of the tool lies below the dotted line); 
 a head (see Chen’s annotated fig. 4 below, The annotated dotted line separates the handle of the tool from the head of the tool. The head of the tool lies above the dotted line) extending from the handle, the head including first and second bores disposed therein (See Chen’s annotated fig. 4 below); 

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

a drive gear disposed within the head and adapted to provide torque to a work piece (structure indicated by element number 2 in fig. 1); 
first and second pawls (fig. 1, elements 3 and 5) adapted to engage the drive gear ([0016]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) coupled to the first and second pawls [0026] to select either one of the first and second pawls to engage the drive gear [0030] (fig. 4 and fig. 5); 
first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape which qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. Doing so allows Chen’s device to function as intended and allow the spring 4 to bias the selected pawl into engagement with the drive gear).  
Chen does not teach the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a tool which comprises first and second tube springs which respectively radially extend towards the first and second pawls in order to bias the pawls into selective contact with the drive gear. Specifically, it would have been obvious to adapt Chen’s bores in order to properly seat Tiede’s tube springs. Because Tiede teaches cylindrical tube springs are well known substitutes for compression springs in the art, doing so would have been 
Chen in view of Tiede teaches the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls (Chen was modified to include Tiede’s tube springs. Additionally, Chen’s bores were modified to properly seat Tiede’s tube springs), wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (As shown in Tiede’s fig. 8, the tube springs are compressed both when the pawl engages the drive gear and when the pawl does not engage the drive gear. When the respective pawl is selected to engage the drive gear, the respective bias member biases the pawl into engagement with the drive gear. Chen was modified to incorporate the tube spring teaching of Tiede and would function substantially similarly).
Regarding claim 3, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball  and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)). 

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

Regarding claim 5, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises .

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

  Regarding claim 6, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 7, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Chen in view of Tiede does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees.  
However, in the rejection of claim 1, Chen’s bores were modified and adapted in order to properly seat Tiede’s tube springs. It would have further been obvious to have modified 
 Regarding claim 8, Chen teaches a ratchet mechanism (fig. 1, elements 3, 5, and 2 compose a ratchet mechanism) comprising: 
first and second pawls (fig. 1, elements 3 and 5) adapted to selectively engage a drive gear ([0016-0017]; comprises teeth corresponding to the teeth of element 2); 
a reversing lever (fig. 1, element 8; element 8 comprises the handle 81, the retaining block 82, and a locking bolt 83 [0026]) coupled to the first and second pawls [0026] and adapted to select either one of the first and second pawls to engage the drive gear [0017] (figs. 4 and 5); 
first and second bias members respectively disposed within first and second bores formed in a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) 

    PNG
    media_image6.png
    719
    725
    media_image6.png
    Greyscale

respectively allowing the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), 
wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage 4 75795325x.1the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. Doing so allows Chen’s device to .  
Chen does not teach the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.
However, Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of biasing members to bias the selected pawls into engagement with the drive gear. Additionally, Tiede teaches a first embodiment (fig. 2) which uses compression springs 26 and 27 to bias the pawls. Tiede also teaches an additional embodiment (figs. 7 and 8) which utilizes resilient members 66 and 67 which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59). Tiede teaches these tubular resilient members 66 and 67 respectively radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs and the tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Tiede to provide a ratchet mechanism which comprises first and second tube 
Chen in view of Tiede teaches the first and second bias members respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls (Chen was modified to include Tiede’s tube springs. Additionally, Chen’s bores were modified to properly seat Tiede’s tube springs), wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (As shown in Tiede’s fig. 8, the tube springs are compressed both when the pawl engages the drive gear and when the pawl does not engage the drive gear. When the respective pawl is selected to engage the drive gear, the respective bias member biases the pawl into engagement with the drive gear. Chen was modified to incorporate the tube spring teaching of Tiede and would function substantially similarly).
Regarding claim 10, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches further comprising a ball detent mechanism (fig. 1, element 17) disposed in the head (see Chen’s annotated fig. 4 below, the annotated dotted line separates the head of the tool from the handle of the tool. The ball detent mechanism is disposed above the dotted line in the head of the tool) and including a ball (fig. 1, element 17) and a spring (fig. 1, element 18) biasing the ball towards the reversing lever (fig. 3, the spring 18 biases the ball 17 toward the reversing lever (element 81 in fig. 3 is the knob of the reversing lever)).  

    PNG
    media_image4.png
    806
    653
    media_image4.png
    Greyscale

Regarding claim 12, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the head includes a valley and a shelf extending from the valley (see Chen’s annotated fig. 3 below), and the reversing lever includes a knob (fig. 3 and fig. 1; element 81) and is adapted to rotate within the valley and the shelf (see Chen’s annotated fig. 3 below; The reversing lever comprises elements 81 and 82 in the annotated figure below. Element 82 rotates within the valley as the user selects which pawl to engage.) (see Chen’s annotated fig. 3 below, As element 82 rotates within the valley, the knob 81 rotates within the shelf).  

    PNG
    media_image5.png
    469
    865
    media_image5.png
    Greyscale

Regarding claim 13, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the head includes a pawl chamber for housing the first and second pawls (fig. 4; The pawls (3 and 5) are housed in a chamber within the head).  
Regarding claim 14, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Chen in view of Tiede does not explicitly teach wherein the first and second bores are substantially circular, and wherein each of the first and second openings is an arc that extends less than 180 degrees.  
However, in the rejection of claim 8, Chen’s bores were modified and adapted in order to properly seat Tiede’s tube springs. It would have further been obvious to have modified Chen’s bores to be substantially circular when incorporating Tiede’s teaching of tube springs. Further, it would have been obvious to create an opening in the bore which is an arc that extends less than 180 degrees. Doing so would allow the bores to accommodate and form-fit the tubular spring which would ensure it stays located and positioned correctly during operation and use. Additionally, incorporating the arc would allow the tubular springs to radially extend as taught by Tiede. 
Regarding claim 15, Chen in view of Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Chen in view of Tiede teaches wherein the bias members are tube springs (Chen was modified to include Tiede’s tube springs which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59).).
Regarding claim 16, Chen in view of Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Chen in view of Tiede teaches wherein the bias members are tube springs (Chen was modified to include Tiede’s tube springs which are cylindrical tubes which in their free-body form are completely tubular (col. 4, lines 55-59).).
s 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tiede as applied to claims 3 and 10 above, and further in view of Li (US PGPUB 20170203415).
Regarding claim 4, Chen in view of Tiede teaches the claimed invention as rejected above in claim 3. Additionally, Chen in view of Tiede teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Regarding claim 11, Chen in view of Tiede teaches the claimed invention as rejected above in claim 10. Additionally, Chen in view of Tiede teaches wherein the head includes a valley (see Chen’s annotated fig. 3 below).

    PNG
    media_image7.png
    469
    865
    media_image7.png
    Greyscale

Chen does not disclose wherein the ball detent mechanism is located within a hole in the valley.  
However, Li teaches wherein the ball detent mechanism is located within a hole in the valley (see Li’s annotated fig. 5 below. The hole for the ball detent mechanism is located in the valley of the head).

    PNG
    media_image8.png
    876
    686
    media_image8.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Tiede to incorporate the teachings of Li to locate the ball detent mechanism in a hole located in the valley of the head. Doing so provides improved stability because the ball detent mechanism interacts with the body of the reversing lever instead of the extended knob of the reversing lever.
Claims 1, 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 7987747), hereinafter Ross, in view of Chen (US PGPUB 20080006125) and Tiede (US Patent 5613585). 
Regarding claim 1, Ross teaches a tool (fig. 1) comprising: 
a head (fig. 1); 
a drive gear (gear 20) disposed within the head (fig. 1) and adapted to provide torque to a work piece (the gear 20 is capable of providing torque to a workpiece); 
first and second pawls adapted to engage the drive gear (pawls 18 and 16); 
a reversing lever (reversing lever 15) coupled to the first and second pawls to select either one of the first and second pawls to engage the drive gear (col. 4, lines 54-64); 
Ross does not explicitly disclose a handle; a head extending from the handle, the head including first and second bores disposed therein; first and second bias members disposed within the first and second bores, the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, 
wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
However, Chen teaches a handle (1), a head extending from the handle (fig. 1), the head including first and second bores disposed therein (See Chen’s annotated fig. 4 below);

    PNG
    media_image1.png
    806
    653
    media_image1.png
    Greyscale

first and second bias members disposed within the first and second bores (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) that respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls),

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. Doing so allows Chen’s device to function as intended and allow the spring 4 to bias the selected pawl into engagement with the drive gear).  
Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs, leaf springs and tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Chen and Tiede to provide a tool comprising a head and handle, the head including first and second bores, first and second bias members disposed within the first and second bores, the first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear. Specifically, it would have been obvious to replace the leaf spring of Ross with the cylindrical tubular springs as taught by Tiede. Doing so would have been a simple substitution for one known pawl biasing resilient member for another known pawl 
Regarding claim 17, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 1. Additionally, Ross in view of Chen and Tiede teaches  wherein the first pawl includes a first pawl protrusion and the second pawl includes a second pawl protrusion (see Ross’s annotated fig. 1 below. Additionally, Tiede’s tubular springs were substituted for the leaf spring and bores were included to properly seat the tubular springs.), and 

    PNG
    media_image9.png
    654
    616
    media_image9.png
    Greyscale

wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is engaged by the first pawl protrusion, and when the reversing lever selects the 5 75795325v.1second pawl to engage the drive gear, the second bias member is engaged by the second pawl protrusion (Tiede’s tubular springs were substituted for Ross’s leaf spring. Ross, as .  
Regarding claim 8, Ross teaches a ratchet mechanism (fig. 1) comprising: 
first and second pawls adapted to selectively engage a drive gear (pawls 18 and 16); a reversing lever (reversing lever 15) coupled to the first and second pawls and adapted to select either one of the first and second pawls to engage the drive gear (col. 4, lines 54-64).
Ross does not explicitly disclose first and second bias members respectively disposed within first and second bores formed in a head of a tool, the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, 
wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage 4 75795325x.1the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear.  
 first and second bias members respectively disposed within first and second bores formed in a head of a tool (see Chen’s annotated fig. 5 below; The pictured springs are of a tubular shape and qualify as bias members), 

    PNG
    media_image2.png
    775
    572
    media_image2.png
    Greyscale

the first and second bores respectively including first and second openings (see Chen’s annotated fig. 5 below. The figure has been enlarged and the tube springs have been removed in order to clearly view the bores) respectively allowing the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls (fig. 5; The first and second openings of the first and second bores, as interpreted above, respectively allow the first and second bias members to respectively extend partially out of the first and second bores and respectively toward the first and second pawls), 

    PNG
    media_image3.png
    719
    725
    media_image3.png
    Greyscale

wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage 4 75795325x.1the drive gear, the second bias member is compressed by the second pawl and biases the second pawl into engagement with the drive gear (figs. 4 and 5. Although Chen does not explicitly teach both bias members are compressed in both the engaged and disengaged positions, it would have been obvious to a person having ordinary skill in the art that when Chen’s pawl 3 is engaged (fig. 4) the spring 4 is partially compressed. When Chen’s pawl 3 is disengaged from the drive member, the spring 4 is even more so compressed. Doing so allows Chen’s device to function as intended and allow the spring 4 to bias the selected pawl into engagement with the drive gear).  
Tiede teaches a ratcheting tool (fig. 1) with a drive gear 16, pawls 61 and 62, reversing lever (Tiede’s reversing lever comprises cap 32 and pin 33) and multiple embodiments of radially extend towards the first and second pawls (fig. 8). Therefore, Tiede teaches the interchangeability and equivalency of the compression springs, leaf spring and tubular springs. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross to incorporate the teachings of Chen and Tiede to provide a ratchet mechanism comprising first and second bias members respectively disposed within first and second bores formed in a head of a tool, the first and second bores respectively including first and second openings respectively allowing the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage 4 75795325x.1the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear. Specifically, it would have been obvious to replace the leaf spring of Ross with the cylindrical tubular springs as taught by Tiede. Doing so would have been a simple substitution for one known pawl biasing resilient member for another known pawl biasing 
Regarding claim 18, Ross in view of Chen and Tiede teaches the claimed invention as rejected above in claim 8. Additionally, Ross in view of Chen and Tiede teaches  wherein the first pawl includes a first pawl protrusion and the second pawl includes a second pawl protrusion (see Ross’s annotated fig. 1 below. Additionally, Tiede’s tubular springs were substituted for the leaf spring and bores were included to properly seat the tubular springs.), and 

    PNG
    media_image9.png
    654
    616
    media_image9.png
    Greyscale

wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is engaged by the first pawl protrusion, and when the reversing lever selects the 5 75795325v.1second pawl to engage the drive gear, the second bias member is engaged by the second pawl protrusion (Tiede’s tubular springs were substituted for Ross’s leaf spring. Ross, as .  
Response to Arguments
7. Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not teach the amended claim language. Specifically, applicant argues the prior art does not teach first and second bores respectively including first and second openings that respectively allow the first and second bias members to respectively radially extend partially out of the first and second bores and respectively toward the first and second pawls, wherein when the reversing lever selects the first pawl to engage the drive gear, the first bias member is radially compressed by the first pawl and biases the first pawl into engagement with the drive gear, and when the reversing lever selects the second pawl to engage the drive gear, the second bias member is radially compressed by the second pawl and biases the second pawl into engagement with the drive gear (top of page 8 of the applicant’s remarks). The examiner respectfully disagrees. Chen in view of Tiede teaches bores to accommodate Tiede’s tubular springs which radially extend towards the respective pawl. Specifically, it would have been obvious to adapt Chen’s bores in order to properly seat Tiede’s 
Applicant argues the prior art does not teach wherein the pawls include respective pawl protrusions for engaging the respective bias member (page 10 of the applicant’s remarks). The examiner respectfully disagrees. The previously cited art was not relied upon to teach the new claim language. Rather, Ross was relied upon to teach the new claim language. See above rejection for more details. 
Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723